762 N.W.2d 504 (2009)
Gwendolyn MINGO, Citizens of Brush Park, Reverend Mary Gause, Warren Gaither, Dorothy Robinson, Marcia Burnette Nichols, Patty Burnette Jones, and Andrew J. Burnette, Jr., Plaintiffs-Appellants, and
Brush Park Citizens District Council, Keith Noble, Leon Thomas, Ruth Diggs, Quentin Mingo, Ernestine Noble, Deacon Leon Thomas, Marilyn Reed, Grace Davis, Dr. Barbara Womack, Faye Davis, Mabel Nora, Reverend Velma Rosemund, Douglas Fuller, Frank Fuller, Annie Jackson, Nathaniel Jackson, and Reverend Ora Marie Clay, Plaintiffs,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 136982, COA No. 277403.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's November 25, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.